



COURT OF APPEAL FOR ONTARIO

CITATION: Fernandez v. Unique Auto Collision Network Solution
    Corp., 2014 ONCA 882

DATE: 20141209

DOCKET:
M44054, M44116

Hoy A.C.J.O., Epstein
    and Hourigan JJ.A.

BETWEEN

Frank Fernandez and
    Anna Maria Fernandez

Respondents

and

Unique Auto Collision Network Solution Corp. and Cansom

Holdings Inc. Peter Colia, Giacomo Collia, and Antonita Collia

Moving parties/Appellants

Yusuf Barre, for the
    appellants

Gregory Gryguc, for the
    respondents

Heard and released orally:
November 7,
    2014

Motion to review order made by
    this court by Honourable Justice Pardu on August 6, 2014, dismissing motion as
    abandoned
.

COSTS ENDORSEMENT

[1]

Costs in this matter are fixed at $3000, all inclusive, in favour of the
    respondent.

Alexandra Hoy A.C.J.O.

Gloria Epstein J.A.

C.W. Hourigan J.A.


